Filed 8/24/22 P. v. Ray CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                2d Crim. No. B319194
                                                         (Super. Ct. No. 2021031134)
      Plaintiff and Respondent,                               (Ventura County)

 v.

 ROBERT THOMAS RAY,

      Defendant and Appellant.


      Robert Thomas Ray appeals from the judgment entered
after he pled guilty to inflicting corporal injury on his girlfriend.
(Pen. Code, § 273.5, subd. (a).) His notice of appeal asserts
sentencing error and does not affect the validity of the plea.
(Pen. Code, § 1237.5; Cal. Rules of Court, rule 8.304, subd. (b).)
      We appointed counsel to represent appellant in this appeal.
After an examination of the record, counsel filed an opening brief
that raises no arguable issues. On June 9, 2022, we notified
appellant by mail that he had 30 days within which to personally
submit any contentions or issues he wished us to consider. The
30 days have since passed, and appellant has not presented any
contentions or issues for our consideration.
      In December 2021, during a domestic dispute, appellant
grabbed his girlfriend by the throat with both hands and threw
her to the ground. Appellant pled guilty to the inflicting injury
charge and was sentenced to two years in state prison, with
presentence credits of 100 days.
      We have reviewed the entire record and are satisfied that
appellant’s attorney fully complied with his responsibilities and
that no arguable issue exists. (People v. Wende (1979) 25 Cal.3d
436.)
                           DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.



                                                                YEGAN, J.
We concur:



                GILBERT, P. J.



                PERREN, J.*




*Retired Associate Justice of the Court of Appeal, Second Appellate District,
assigned by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                           2
                       Rocky Baio, Judge
               Superior Court County of Ventura
                ______________________________

      Richard B. Lennon, Executive Director, under appointment
by the Court of Appeal, for Defendant and Appellant.

     No appearance for Respondent.